By virtue of an execution issued on a judgment against appellant E. L. Walker in favor of the Jacksonville State Bank, one of the appellees, Joe Land, the other appellee, as sheriff, levied on a tract of land in Smith county as the property of said E. L. Walker. Mrs. E. D. Walker, the other appellant, wife of said E. L. Walker, claimed that the land was a part of her separate estate, and, joined by her husband, brought suit to enjoin a sale thereof under the execution. The court found that the land belonged to the community estate between E. L. Walker and his wife, and was subject to sale for the purpose of satisfying the judgment. After perfecting an appeal from a judgment rendered in accordance with the finding, appellants are in the attitude of having abandoned it by their failure to file briefs in this court. Appellees have filed briefs and ask for an affirmance of the judgment. No reason appearing from *Page 1133 
anything we find in the record why a contrary course should be pursued, the request is granted, and the Judgment is affirmed.